— In a proceeding to confirm an arbitration award, in which respondents cross-moved to vacate the award, petitioners appeal from a judgment of Supreme Court, Suffolk County, dated March 11, 1975, which denied the motion to confirm and granted the cross motion to vacate the award. Judgment affirmed, with $50 costs and disbursements. The arbitration award contravened public policy and was in violation of subdivision 3 of section 1708 of the Education Law in that it improperly validated an action (reinstatement of the individual petitioner, an employed teacher, as director of student activities) taken by the respondent board of education in executive, rather than in open, session (see Matter of Kursch v Board of Educ., Union Free School Dist. No. 1, Town of No. Hempstead, 7 AD2d 922; Matter of Flinn, 154 NYS2d 124). Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.